Case 2:18-cv-10069-AB-JPR Document 20-1 Filed 03/25/19 Page 1 of 2 Page ID #:152



   1   M. ELIZABETH DAY (SBN 177125)
   2   eday@feinday.com
       DAVID ALBERTI (SBN 220265)
   3   dalberti@feinday.com
   4   SAL LIM (SBN 211836)
       slim@feinday.com
   5   MARC BELLOLI (SBN 244290)
   6   mbelloli@feinday.com
       FEINBERG DAY ALBERTI LIM &
   7   BELLOLI LLP
   8   1600 El Camino Real, Suite 280
       Menlo Park, CA 94025
   9   Tel: 650.618.4360
 10    Fax: 650.618.4368
       Attorneys for Sovereign Peak Ventures,
 11    LLC
 12
                               UNITED STATES DISTRICT COURT
 13
                              CENTRAL DISTRICT OF CALIFORNIA
 14
       SOVEREIGN PEAK VENTURES,                 CASE NO. 2:18-cv-10069-AB-JPR
 15    LLC
                                                DECLARATION OF MARC
 16
                    Plaintiff,                  BELLOLI IN SUPPORT OF JOINT
 17          v.                                 STIPULATION TO EXTEND TIME
                                                TO RESPOND TO COMPLAINT
 18    FEIT ELECTRIC COMPANY,
       INC.,
 19
 20                 Defendant.
 21
 22
 23
 24
 25
 26
 27
 28

                                         DECLARATION – CASE NO. 2:18-CV-10069
Case 2:18-cv-10069-AB-JPR Document 20-1 Filed 03/25/19 Page 2 of 2 Page ID #:153



   1         I, Marc Belloli, declare:
   2         1.     I am an active member of the California State Bar and this Court and a
   3   Partner in the law firm of Feinberg Day Alberti Lim & Belloli LLP, counsel for
   4   Plaintiff Sovereign Peak Ventures (“SPV”).
   5         2.     The facts set forth in this declaration are known to me personally, and
   6   I have firsthand knowledge of them. If called as a witness, I could and would testify
   7   competently, under oath, to such facts.
   8         3.     The parties are currently exploring settlement, and SPV believes that
   9   another 14-day extension will allow for the resolution of this case without
 10    expending the parties’ resources or the Court’s resources. I understand that
 11    Defendant Feit Electric Company, Inc. (“Feit”) believes this as well.
 12          4.     SPV and Feit have met and conferred concerning extending the time
 13    within which Feit may respond to SPV’s Complaint.
 14          5.     SPV has agreed to another 14-day extension of time for Feit to respond
 15    to SPV’s Complaint.
 16          6.     There is currently no deadline for the parties’ Rule 26(f) conference
 17    and no Scheduling Conference has been set.
 18          I declare under penalty of perjury under the laws of the United States of
 19    America that, to the best of my knowledge and belief, the foregoing is true and
 20    correct.
 21
 22    Dated: March 25, 2019                      FEINBERG DAY ALBERTI LIM &
                                                  BELLOLI LLP
 23
 24                                               By:     /s/ Marc Belloli
 25                                                        Marc Belloli

 26                                                     Attorneys for Plaintiff
 27                                                     Sovereign Peak Ventures, LLC

 28
                                                  1
                                            DECLARATION – CASE NO. 2:18-CV-10069
